FULL TEXT
PER CURIAM
Plaintiff in error was tried and convicted in the Common Pleas Court on a charge of larceny. It appears from the record that a witness for the State was permitted to testify, as against objection, to similar acts of larceny alleged to have been committed by plaintiff in error. The law is well settled that in a limited class of cases, where guilty knowledge or specific intent are material elements, similar acts committed shortly before or shortly after the date of the offense charged in, the indictment may be offered in evidence for the sole *8purpose of establishing this element of guilty knowledge or specific intent. This is a larceny case and the law is clear that the State is confined to the act charged in the indictment. Evidence of similar acts in the case at bar in our opinion constitutes reversible error, and for the reason given, the judgment of the Common Pleas Court is reversed and the case remanded.
(Sullivan, PJ., and Vickery, J., and Levine, J., concur.)